DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11 are pending.
Claims 1-11 are rejected.
Election/Restrictions
Applicant’s election of Group 1 (a method of determining relapse of renal cancer) in the reply filed on 14 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Nonelected claims 12-14 have been cancelled in the amendment received 14 September 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 March 2018 and 18 June 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 20 March 2018.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 20 March 2018 has been entered into the application file.
Claim Interpretation
Independent claims 1 and 9 have been interpreted for the purpose of examination as measuring expression of miRNA from a renal tumor sample biopsy as discussed in the specification at page 11 in Example 2.
The sequences of the 9 claimed miRNA molecules has been interpreted as inherently equivalent to SEQ ID NOS: 1-9 as shown in the specification at page 8.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining a risk of relapse in renal cancer by analyzing expression levels of miRNA in a renal tumor sample, does not reasonably provide enablement for determining a risk of relapse in renal cancer by analyzing expression levels of miRNA in a non-renal tumor sample.  The specification does not enable any use the invention commensurate in scope with these claims.
	In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	In considering the factors for the instant claims:
	a) The quantity of experimentation necessary: In order to practice the claimed invention one of skill in the art must determine a risk of relapse in renal cancer by analyzing expression levels of miRNA in a non-renal tumor sample.
	b) The amount of direction or guidance presented: The specification provides guidance to determine risk of relapse in renal cancer by measurement of miRNA in a tumor sample, at pages 2-8 without discussing the source of the tumor sample.
	c) The presence or absence of working examples: The specification provides a working example of analyzing expression levels of miRNA from a nephrectomy (renal or kidney biopsy) at page 11, Example 2 and analyzing the data to determine prognosis at pages 12-13, Example 3.
	d) The nature of the invention: The nature of the invention, a prognostic assay for clear cell renal carcinoma, is complex.
	e) The state of the prior art: Li et al. (Oncology Reports vol. 33, pages 1571-1578 (2015) cited in the Information Disclosure Statement received 18 June 2018) reviews use of miRNA 
	f) The relative skill of those in the art: The skill of those in cancer diagnostics and prognostics is high.
	g) The predictability of the art: The prior art predicts that renal cell carcinoma biopsies are useful to diagnose renal cell carcinoma.
	h) The breadth of the claims: The claims include an embodiment of use of a non renal cell carcinoma tumor sample to determine a patient’s prognosis of recurrence of renal cell carcinoma.
	The skilled practitioner would first turn to the specification for guidance in practicing the full scope of the claimed invention, namely use of a non renal cell tumor tissue to determine a patient’s prognosis of recurrence of renal cell carcinoma. The specification does not provide guidance or working examples to practice this embodiment. Next said practitioner would turn to the prior art for such guidance, however the prior art does not provide such guidance. Finally said practitioner would turn to trial and error experimentation to use non renal cell tumor tissue to determine a patient’s prognosis of recurrence of renal cell carcinoma. Such represents undue experimentation.
Claim Rejections - 35 USC § 101
Claims 2, 4, and 9 recite an unconventional additional element of measurement of the required combinations of miRNAs and consequently recite significantly more than the recited judicial exception. Therefore claims 2, 4, and 9 are patent-eligible under 35 U.S.C. 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-8, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
Independent claim 1 recites a process of determining a value from an expression level of at least three microRNAs selected from the group consisting of has-miR-223, hsa-miR-103, has-miR-107, has-miR-425, has-miR-340, has-miR-130b, has-mir-652, has-miR-214, and has-miR-204 and determining a risk of relapse in renal carcinoma of the clear cell (ccRC) type by comparison of the value to a cut-off value which recites the mental process grouping of abstract ideas. Independent claim 10 recites a computer-mediated process of considering data of an expression level of each of nine microRNAs selected from the group consisting of has-miR-223, hsa-miR-103, has-miR-107, has-miR-425, has-miR-340, has-miR-130b, has-mir-652, has-miR-214, and has-miR-204, weighting each value, and determining a risk of relapse in renal carcinoma of the clear cell (ccRCC) type by comparison of the value to a cut-off value which, but for the limitation of using a generic computer, recites the mental process and mathematical concept groupings of abstract ideas.
Independent claims 1 and 10 also recite a law of nature of a correlation between expression levels of the recited miRNAs and risk of relapse of renal cell carcinoma. The law of nature is similar to the law of nature of correlating drug dosage and drug metabolite levels at issue in Mayo Collaborative Services v. Prometheus Laboratories Inc. (U.S. Supreme Court 101 USPQ2d 1961 (2012) and a law of nature of correlating levels of myeloperoxidase and risk of having atherosclerotic cardiovascular disease in Cleveland Clinic Foundation v. True Health Diagnostics (123 USPQ2d 1081 (Fed. Cir. 2017)).	See MPEP 2106.04(b).
Dependent claim 3 further recites a mental process of considering at least four miRNAs of the set of miRNAs. Dependent claims 5 and 6 further recite a mental process and 
This judicial exception is not integrated into a practical application because the additional element of claims 1 and 3 of assaying levels of miRNA expression levels is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of claim 8 of measuring miRNA expression levels using a microarray is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of a computer processor in claim 10 does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of claims 1 and 3 of assaying levels of miRNA expression levels selected from the group consisting of has-miR-223, hsa-miR-103, has-miR-107, has-miR-425, has-miR-340, has-miR-130b, has-mir-652, has-miR-214, and has-miR-204, where claim 1 selects at least three and claim 3 selects at least 4 of the miRNAs is conventional.
	Evidence for the conventionality of assaying the miRNAs in renal tumor samples is shown in Siu et al. (WO 2010/145035 cited in the Information Disclosure Statement received 18 June 2018), Keller et al. (WO 2013/026684 cited in the Information Disclosure Statement received 18 June 2018) and Wu et al. (US Patent Application Publication No. US 2012/0108446 cited in the Information Disclosure Statement received 20 March 2018) and Hoshen et al. (WO 2011/039757 cited in the Information Disclosure Statement received 18 June 2018).

Measurement of hsa-miR-103 is shown to correlate with RCC in Keller et al. at Figure 1 (figure page 1/40, SEQ ID NO: 33) and Figure 8 (figure page 36/40). Measurement of has-miR-103 in renal carcinoma is also shown in Wu et al. at page 7 at Table 7.
Measurement of has-miR-425 is shown to correlate with RCC in Siu et al. at Table 12 (page 114). Measurement of has-miR-425 is shown to correlate with RCC in Keller et al. at Figure 1 (figure page 5/40, SEQ ID NO: 240), Figure 6 (figure page 26/40 SEQ ID NO: 240 and Figure 7 (figure page 35/40). Measurement of has-miR-425 is shown to correlate with RCC in Wu et al. at Table 2 at page 5.
Measurement of has-miR-340 is shown to correlate with RCC in Siu et al. at Table 12 (page 113) and is also noted in paragraph 410. Measurement of has-miR-425 is shown to correlate with RCC in Keller et al. at Figure 1 (figure page 3/40, SEQ ID NO: 136), at Figure 6 (figure page 27/40 SEQ ID NO:136), and Figure 7 (figure page 35/40). Measurement of has-miR-425 is shown to correlate with RCC in Wu et al. at Table 2 (page 5).
Measurement of has-miR-652 is shown to correlate with RCC in Siu et al. at Table 12 at page 116. Measurement of has-miR-652 is shown to correlate with RCC in Keller et al. at Figure 1 (figure page 1/40 SEQ ID NO: 43), Figure 2 (figure page 21/40 at SNRCC 628 entry), and Figure 2 (figure page 22/40 at SNRCC 648 entry).
Measurement of has-miR-214 is shown to correlate with RCC in Siu et al. at Table 12, page 115. Measurement of has-miR-214 is shown to correlate with RCC in Keller et al. at Figure 
Measurement of has-miR-204 is shown to correlate with RCC in Siu et al. at Table 9, page 108 and paragraph 421 at page 90. Measurement of has-miR-204 is shown to correlate with RCC in Hoshen et al. at Figure 5 and page 6, and Table 1 at page 26. Measurement of has-miR-204 is shown to correlate with RCC in Keller et al. at Figure 6 (figure page 31/40 SEQ ID NO: 412) and Figure 7 (figure page 35/40). Measurement of has-miR-204 is shown to correlate with RCC in Wu et al. at Table 2, page 5 and Table 3 page 5.
Siu et al. shows samples from clear cell renal cell carcinoma shown at paragraph 35 and Tables 9, 10, and 12. Wu et al. shows analysis of clear cell renal cell carcinoma at least at paragraphs 9-14.
Siu et al. shows that use of microarrays to measure gene expression is well known in paragraph 237 and Siu et al. further exemplifies use of microarrays in paragraphs 236-252. Keller et al. shows use of microarrays to measure gene expression of renal tumors at pages 63-64. Wu et al. shows use of microarrays to measure gene expression of renal tumors at paragraphs 6-14, and 35. Hoshen et al. shows use of microarrays to measure gene expression of renal tumors at pages 34-35.
The additional element of a computer processor in claim 10 is a conventional computer component.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication No. US 2012/0108446 cited in the Information Disclosure Statement received 20 March 2018) in view of Siu et al. (WO 2010/145035 cited in the Information Disclosure Statement received 18 June 2018) in view of Keller et al. (WO 2013/026684 cited in the Information Disclosure Statement received 18 June 2018) in view of Hoshen et al. (WO 2011/039757 cited in the Information Disclosure Statement received 18 June 2018).
Independent claim 1 recites a process of measuring and determining a value from an expression level of at least three microRNAs selected from the group consisting of has-miR-223, hsa-miR-103, and has-miR-107, has-miR-425, has-miR-340, has-miR-130b, has-mir-652, has-miR-214, and has-miR-204 and determining a risk of relapse in renal carcinoma of the clear cell (ccRC) type by comparison of the value to a cut-off value. Dependent claim 2 limits the miRNAs to comprise at least has-miR-223, hsa-miR-103, and has-miR-107. Dependent claim 3 further recites considering at least four miRNAs of the set of miRNAs. Dependent claim 4 limits the miRNAs to comprise all nine of the set. Dependent claim 8 further recites measuring miRNA expression levels using a microarray.
Measurement of has-miR-223 is shown is shown to correlate with RCC in Siu et al. at Table 9 (page 108), Table 10 (page 109), Table 12 (page 113). Measurement of has-miR-223 is shown to correlate with RCC in Keller et al. at Figure 1 (figure page 5/40 at SEQ ID NO: 250), Figure 6 (figure page 27/40 at SEQ ID NO: 250), and Figure 7 (figure page 35/40).
Measurement of hsa-miR-103 is shown to correlate with RCC in Keller et al. at Figure 1 (figure page 1/40, SEQ ID NO: 33) and Figure 8 (figure page 36/40). Measurement of has-miR-103 in renal carcinoma is also shown in Wu et al. at page 7 at Table 7.

Measurement of has-miR-425 is shown to correlate with RCC in Siu et al. at Table 12 (page 114). Measurement of has-miR-425 is shown to correlate with RCC in Keller et al. at Figure 1 (figure page 5/40, SEQ ID NO: 240), Figure 6 (figure page 26/40 SEQ ID NO: 240 and Figure 7 (figure page 35/40). Measurement of has-miR-425 is shown to correlate with RCC in Wu et al. at Table 2 at page 5.
Measurement of has-miR-340 is shown to correlate with RCC in Siu et al. at Table 12 (page 113) and is also noted in paragraph 410. Measurement of has-miR-425 is shown to correlate with RCC in Keller et al. at Figure 1 (figure page 3/40, SEQ ID NO: 136), at Figure 6 (figure page 27/40 SEQ ID NO:136), and Figure 7 (figure page 35/40). Measurement of has-miR-425 is shown to correlate with RCC in Wu et al. at Table 2.
Measurement of has-miR-130b is shown to correlate with RCC in Wu et al. at Table 2 page 5) and Table 3 (page 5) and paragraph 45.
Measurement of has-miR-652 is shown to correlate with RCC in Siu et al. at Table 12 at page 116. Measurement of has-miR-652 is shown to correlate with RCC in Keller et al. at Figure 1 (figure page 1/40 SEQ ID NO: 43), Figure 2 (figure page 21/40 at SNRCC 628 entry), and Figure 2 (figure page 22/40 at SNRCC 648 entry).
Measurement of has-miR-214 is shown to correlate with RCC in Siu et al. at Table 12, page 115. Measurement of has-miR-214 is shown to correlate with RCC in Keller et al. at Figure 1 (figure page 7/40, SEQ ID NO: 337) and Figure 6 (figure page 31/40 SEQ ID NO: 337), and Figure 8 (figure page 36/40). Measurement of has-miR-214 is shown to correlate with RCC in Wu et al. at Table 2 (page 5).

Siu et al. shows samples from clear cell renal cell carcinoma shown at paragraph 35 and Tables 9, 10, and 12. Wu et al. shows analysis of clear cell renal cell carcinoma at least at paragraphs 9-14.
Siu et al. shows that use of microarrays to measure gene expression is well known in paragraph 237 and Siu et al. further exemplifies use of microarrays in paragraphs 236-252. Keller et al. shows use of microarrays to measure gene expression of renal tumors at pages 63-64. Wu et al. shows use of microarrays to measure gene expression of renal tumors at paragraphs 6-14, and 35. Hoshen et al. shows use of microarrays to measure gene expression of renal tumors at pages 34-35.
Siu et al. shows determining prognosis of renal cell carcinoma from miRNA expression levels at paragraph 202 and Table 12 at pages 113-116 which is referenced at paragraph 202. Hoshen et al. shows determining prognosis of renal cell carcinoma from miRNA expression levels at pages 2, 4, and pages 37-40. Keller et al. shows determining prognosis of renal cell carcinoma from miRNA expression levels at pages 3 and 61-63 and Figures 1-9.
Determination of a value from a summation of miRNA expression levels and comparison of the value to a cut-off value is shown in Wu et al. at paragraphs 45-47.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Siu et al. in view of Keller et al. in view of Hoshen et al. as applied to claims 1-4 and 8 above, and further in view of Escudier et al. (Cancer vol 115, pages 2321-2321 (2009)).
Independent claim 9 recites a process of measuring and determining a value from an expression level of nine microRNAs that are has-miR-223, hsa-miR-103, and has-miR-107, has-miR-425, has-miR-340, has-miR-130b, has-mir-652, has-miR-214, and has-miR-204, determining a risk of relapse in renal carcinoma of the clear cell (ccRC) type by comparison of the value to a cut-off value, and if the value is greater than the cutoff value treating the subject from which the measured values are derived with sunitinib, sorafenib, everolimus, axitinib, and/or temsirolimus.
Wu et al. in view of Siu et al. in view of Keller et al. in view of Hoshen et al. as applied to claims 1-4 and 8 above does not show treatment of a subject with sunitinib, sorafenib, everolimus, axitinib, and/or temsirolimus.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu et al. in view of Siu et al. in view of Keller et al. in view of Hoshen et al. as applied to claims 1-4 and 8 above by use of at least sunitinib therapy because Escudier et al. shows the efficacy of such treatment.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631